UNITED STATES BANKRUPTCY COURT DISTRICT OF NEVADA In re: SECURED DIVERSIFIED INVESTMENT, LTD., Debtor. Case No.: BK-S-08-16332-LBR Chapter 11 ORDER CONFIRMING JOINT PLAN OF REORGANIZATION The Joint Plan of Reorganization under Chapter 11 of the United States Bankruptcy Code filed by the Debtor and Cane Clark LLP on September 16, 2008, as modified on October 3, 2008 (the “Joint Plan”), having been transmitted to creditors and equity security holders; and A hearing regarding confirmation of the Joint Plan having been held on December 8, 2008 and a further hearing having been held January 16, 2009, and the Court having considered the evidence adduced at hearing and the arguments and memoranda submitted by the parties; and Based upon the findings of fact and conclusions of law recited on the record, the Court having determined that the requirements of 11 U.S.C. §1129 have been satisfied, IT IS HEREBY ORDERED that the Joint Plan, a copy of which is attached hereto as Exhibit A, is confirmed. # # # 1 Submitted by: /s/John J. Laxague John J.
